Citation Nr: 0931060	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic otitis externa, 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel






INTRODUCTION

The Veteran had active service in the Navy from July 1943 to 
October 1944.  The Veteran also served in the Merchant 
Marines/Coast Guard from July 1945 to August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After reviewing the record, the Board finds that additional 
development is warranted prior to further consideration of 
the Veteran's claim. 

The Veteran is seeking service connection for chronic otitis 
externa, left ear.  Although the service treatment records 
from the Veteran's period of service from July 1943 to 
October 1944 are associated with the claims file, the 
Veteran's service treatment records from his period of 
service of July 1945 to August 1946 are unavailable.  See 
June 2007 formal finding of unavailability.  Under such 
circumstances, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

The law requires that VA afford the Veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The record reflects that the Veteran has not 
been afforded a VA examination.  Under the VCAA, VA is 
required to provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.                     
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but as follows: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease subject to a VA 
presumption manifesting during an applicable presumptive 
period, provided the claimant has qualifying service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  Id.

Upon review of the evidence of record, the Board finds it 
necessary to remand for a VA examination.  The Veteran has 
stated that his current otitis externa has existed since his 
time in service.  In a November 2006 statement, he contended 
that he contracted an ear infection in his left ear in the 
Philippines during his period of service from July 1945 to 
August 1946, for which the service treatment records are 
unavailable.  He explained that when he returned home, he had 
to go to his family doctor because his left ear was causing 
him discomfort.  After several treatments, the Veteran was 
prescribed Cortisporin and has been using the medication for 
the past 60 years to give him relief when the problem flares 
up in his ear.  He stated that he tried to obtain records 
from his family physician, but they were unavailable.  The 
claims file does include letters from the Veteran's private 
physicians which demonstrate that the Veteran has received 
medical treatment for chronic ear infections from 1983 to 
1989 and from the 1990s.  See December 2006 letter and the 
November 2006 letter.  The letters support the Veteran's 
contentions that he suffers from chronic ear infections.  The 
Veteran also submitted medical records from one of his 
private physicians which show that the Veteran was prescribed 
Cortisporin in 1980.  The Veteran's wife also submitted a 
statement wherein she explained that she was married to the 
Veteran since 1947 and that the Veteran used the medication, 
Cortisporin, for the past 60 years to control the itch and 
moisture which he gets in his ear from time to time.  The 
Veteran and his wife are competent to testify as to their 
observations and the Veteran is competent to testify as to 
the experiences he had in service and the symptoms he has 
experienced since then.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Given the missing service treatment 
records, the statements of the Veteran and his wife regarding 
the onset and chronicity of his ear infections, a medical 
opinion is necessary to resolve the etiology of the Veteran's 
otitis externa, left ear.  See McLendon, see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

While the Board regrets that a remand of this matter will 
delay a final decision in the claim on appeal, it finds that 
such action is necessary to ensure that the Veteran is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current otitis externa of 
the left ear.  The claims file must be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  If 
otitis externa is found to be present, the 
examiner should be asked to provide an 
opinion as to whether it is at least 
likely as not (50 percent or greater 
likelihood) that the otitis externa, left 
ear, is related to active military 
service.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The examiner should provide a rationale 
for any opinion reached.   

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal is denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate review, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

